Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 22, 24-28, 30-34, 36-42, 44, and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 24, 25, 26, 27, 28, 30-34, 37-42, 44-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Florentin, R. et al. "Shaping the light amplified in a multimode fiber." Light: Science & Applications 6.2 (2017): e16208-e16208 (hereinafter Florentin).
 Regarding claim 21, Florentin teaches a method for shaping multimode dynamics in a transmission medium (See Abstract lines 3-4.), the method comprising: measuring a property of a light output at a distal end (See Fig. 1 element “multicore fiber”. The light output at a distal end correspond to the light coming out from the multicore fiber, near f5.) of a transmission medium (See Fig. 1 elements multicore fiber, near-field camera and power meter. The near-field camera and power meter are measuring the property of the light output at a distal end, see p. 2, Experimental setup section last two sentences.); selecting, using a controller (See Fig. 1 element the computer.), a phase mask (See Fig. 1 element deformable mirror. The deformable mirror applies the phase mask.  “As evidence, we report in Figure 3 the phase map introduced by the deformable mirror on the input laser beam after an experimental optimization of the profiling for the passive MM-MC fiber (Figure 3a) “ , see page 4 col 2.) to shape the property of the light as measured at the distal end of the transmission medium (See p. 2, Experimental setup section last two sentences.); and instructing a spatial light modulator to apply the phase mask to an input light generated by a light source to selectively tune nonlinear interactions within the transmission medium (See Fig. 2a-b, see p. 3 section “Results and Discussions” lines 1-9.).
Regarding claim 22, Florentin teaches the method of claim 21, wherein the transmission medium includes a waveguide, a multimode fiber, a multicore fiber (See Fig. 1 element “Multicore fiber”, p. 2 column 1 paragraph 1 lines 29-31.), a waveguide array, a step index fiber, a nonlinear material, or a graded indexed (GRIN) fiber.
Regarding claim 24, Florentin teaches the method of claim 21, wherein the light source (See Fig. 1 element “Laser”, p. 2 Materials and Methods section paragraph 1 lines 1-5.) includes a laser light system (Fig. 1 corresponds to a laser light system.), and wherein the nonlinear interactions occur within the laser light system (This is shown in Fig. 1 where the nonlinear interactions when the laser light interacts with the multicore fiber. The nonlinear interactions occur when the laser light is inside the multicore fiber.).
Regarding claim 25, Florentin teaches the method of claim 21, wherein the controller (See Fig. 1, the computer picture, p. 2 Materials and Methods section paragraph 1 last sentence.) controls at least one of the following properties: generation of nonlinear stimulated-Raman-scattering cascades and four-wave-mixing, a polarization of the an output light, a pulse shape or duration of the output light, a spectrum of the output light, a spatial shape distribution of the output light (See Fig. 2b, the controller controls the spatial shape distribution of the output light.), a reduction of nonlinear effects, and an output of a laser.  
Regarding claim 26, Florentin teaches the method of claim 21, wherein the light is used to transmit information (See Fig. 5, p. 6 paragraph 1 line 24. The information are the images.).
Regarding claim 27, Florentin teaches the method of claim 21, wherein the light is used to retrieve imaging information from either the distal end (This is shown in Fig. 1, the light is used to retrieve imaging information from the distal end.), or a proximal end, of the transmission medium.  
Regarding claim 28, Florentin teaches the method of claim 21, wherein the method is implemented as part of a laser system (This is shown in Fig. 1.).  
Regarding claim 30, Florentin teaches a system for shaping multimode dynamics in a transmission medium (See Abstract lines 3-4.), the system comprising: a means for measuring a property of a light output at a distal end of a transmission medium (See Fig. 1 element “multicore fiber”. The light output at a distal end correspond to the light coming out from the multicore fiber, near f5.); a means for controlling one or more properties of an input light directed to a proximal end (See Fig. 1 element the computer and element deformable mirror. The deformable mirror applies the phase mask of the input light directed to a proximal end.  “As evidence, we report in Figure 3 the phase map introduced by the deformable mirror on the input laser beam after an experimental optimization of the profiling for the passive MM-MC fiber (Figure 3a) “, see page 4 col 2.) of the transmission medium to control the property of the light as measured at the distal end (See p. 2, Experimental setup section last two sentences.); and a means for controlling the input light generated by a light source to selectively tune nonlinear interactions within the transmission medium (See Fig. 2a-b, see p. 3 section “Results and Discussions” lines 1-9.).  
Regarding claim 31, Florentin teaches the system of claim 30, wherein the one or more properties of the input light include at least one of: a spatial phase, an amplitude (See Fig. 2b where the amplitude of the light change compared to Fig. 2a.), a polarization, a pulse shape, a pulse duration, and a spectral shape.
Regarding claim 32, Florentin teaches the system of claim 30, wherein the means for controlling one or more properties of the input light is a spatial light modulator (See Fig. 1 element “Deformable mirror”, see p. 2, Experimental setup section line 6.) comprising a liquid crystal spatial light modulator, a phase mask, or a deformable mirror device (See Fig. 1 element “Deformable mirror”.).
Regarding claim 33, Florentin teaches the system of claim 30, wherein the transmission medium includes a waveguide, a multimode fiber, a multicore fiber (See Fig. 1 element “Multicore fiber”.), a waveguide array, a step index fiber, a bulk medium, a nonlinear optical material, or a graded indexed (GRIN) fiber.  
Regarding claim 34, Florentin teaches the system of claim 30, further comprising a means for generating the input light using a laser system (Fig. 1 corresponds to the laser light system.).
Regarding claim 36, Florentin teaches the system of claim 30, wherein the means for controlling one or more properties of the input light is configured to control at least one of the following properties: generation of nonlinear stimulated-Raman-scattering cascades and four-wave-mixing, a polarization of the light as measured at the distal end of the transmission medium, a pulse shape or duration of the light as measured at the distal end, a spectrum of the light as measured at the distal end, a spatial shape distribution of the light as measured at the distal end (See Fig. 2b shows the controller controls spatial shape distribution of the light as measured at the distal end.), and a reduction of nonlinear effects.
Regarding claim 37, Florentin teaches the system of claim 30, wherein the light is used to transmit information (See Fig. 5, p. 6, paragraph 1, line 24. The information are the images.).
Regarding claim 38, Florentin teaches the system of claim 30, wherein the light is used to retrieve imaging information from either the distal end (This is shown in Fig. 1, the light is used to retrieve imaging information from the distal end.), or the proximal end, of the transmission medium.
Regarding claim 39, Florentin teaches one or more non-transitory computer-readable storage media (See Fig. 1, the computer picture, p. 2 Materials and Methods section paragraph 1 last sentence.) having programmable instructions stored thereon (See p. 4 column 1 paragraph 1 lines 17-21.) which, when executed by a system for shaping multimode dynamics in a transmission medium, cause the system to: measure a property of a light output at a distal end of a transmission medium (See Fig. 1 element “multicore fiber”. The light output at a distal end correspond to the light coming out from the multicore fiber, near f5.); select, using a controller (See Fig. 1 element the computer.), a light modulator (See Fig. 1 element deformable mirror. The deformable mirror applies the phase mask.  “As evidence, we report in Figure 3 the phase map introduced by the deformable mirror on the input laser beam after an experimental optimization of the profiling for the passive MM-MC fiber (Figure 3a) “ , see page 4 col 2.) setting to shape the property of the light as measured at the distal end of the transmission medium (See p. 2, Experimental setup section last two sentences.); and instruct a light modulator to shape an input light generated by a light source to selectively tune nonlinear interactions within the transmission medium (All this limitation is done by the laptop. See p. 2, Experimental setup section, last sentence.).  
Regarding claim 40, Florentin teaches the one or more non-transitory computer readable media (See p. 2, Experimental setup section, last sentence.) system of claim 39, wherein the property of the input light controlled at proximal end of the transmission medium includes at least one of: a spatial phase, an amplitude (See Fig. 2b where the amplitude of the light change compared to Fig. 2a.), a polarization, a pulse shape, a pulse duration, and a spectral shape.
Regarding claim 41, Florentin teaches the one or more non-transitory computer readable media of claim 39, wherein the system includes a light modulator (See Fig. 1 element Deformable mirror.) comprising a liquid crystal spatial light modulator, a phase mask, or a deformable mirror device (See Fig. 1 element Deformable mirror.).
Regarding claim 42, Florentin teaches the one or more non-transitory computer-readable storage media of claim 39, wherein the transmission medium includes a waveguide, a multimode fiber, a multicore fiber (See Fig. 1 element Multicore fiber.), a waveguide array, a step index fiber, a bulk medium, a nonlinear optical material, or a graded indexed (GRIN) fiber.  
Regarding claim 44, Florentin teaches the one or more non-transitory computer-readable storage media of claim 39, wherein when executed by the system, the program instructions further cause the system to cause the controller to control at least one of the following properties: generation of nonlinear stimulated-Raman-scattering cascades and four-wave-mixing, a polarization of the light as measured at the distal end of the transmission medium, a pulse shape or duration of the light as measured at the distal end, a spectrum of the light as measured at the distal end, a spatial shape distribution of the light as measured at the distal end (See Fig. 2b shows the controller controls spatial shape distribution of the light as measured at the distal end.), and a reduction of nonlinear effects.
Regarding claim 45, Florentin teaches the one or more non-transitory computer-readable storage media of claim 39, wherein the light is used to transmit at least one of: information, and imaging information (See Fig. 5, p. 6 paragraph 1 line 24. The information are the images.).  
Regarding claim 46, Florentin teaches the method of claim 21 further comprising shaping the multimode dynamics in the transmission medium according to the property of the light as measured at the distal end of the transmission medium (This is shown in Fig. 1 where the output light from the distal end of the transmission medium is directed to the Far-field camera.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 35, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Florentin  as applied to claims 21, 34, 39 above, and further in view of Florentin, R. et al. "Femtosecond beam adaptive shaping and space-time coupling at the output of an Ytterbium doped multimode fiber." The European Conference on Lasers and Electro-Optics. Optica Publishing Group, 2017 (hereinafter Raphael).
Regarding claim 23, Florentin does not teach the method of claim 21, further comprising generating the light using a femtosecond pulsed laser, a picosecond pulsed laser, or a nanosecond pulsed laser.
Raphael, from the same field of endeavor as Florentin, teaches the method of claim 21, further comprising generating the light using a femtosecond pulsed laser (See Abstract lines 9-10.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Raphael to Florentin to have the method of claim 21, further comprising generating the light using a femtosecond pulsed laser, a picosecond pulsed laser, or a nanosecond pulsed laser in order to optimize the utilization of the spatial modulator (See Abstract line 4.). 
Regarding claim 35, Florentin does not teach the system of claim 34, wherein the means for generating the input light is configured to generate the input light using one of: a femtosecond pulsed laser, a picosecond pulsed laser, and a nanosecond pulsed laser.  
Raphael, from the same field of endeavor as Florentin, teaches the system of claim 34, wherein the means for generating the input light is configured to generate the input light using one of: a femtosecond pulsed laser (See Abstract lines 9-10.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Raphael to Florentin to have the system of claim 34, wherein the means for generating the input light is configured to generate the input light using one of: a femtosecond pulsed laser, a picosecond pulsed laser, and a nanosecond pulsed laser in order to optimize the utilization of the spatial modulator (See Abstract line 4.).
Regarding claim 43, Florentin fails to teach the one or more non-transitory computer-readable storage media of claim 39, wherein when executed by the system, the program instructions further cause the system to generate the input light using a femtosecond pulsed laser, a picosecond pulsed laser, or a nanosecond pulsed laser.
Raphael, from the same field of endeavor as Florentin, teaches the one or more non-transitory computer-readable storage media of claim 39, wherein when executed by the system, the program instructions further cause the system to generate the input light using a femtosecond pulsed laser (See Abstract lines 9-10.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Raphael to Florentin to have the one or more non-transitory computer-readable storage media of claim 39, wherein when executed by the system, the program instructions further cause the system to generate the input light using a femtosecond pulsed laser, a picosecond pulsed laser, or a nanosecond pulsed laser in order to optimize the utilization of the spatial modulator (See Abstract line 4.).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Florentin  as applied to claim 21 above, and further in view of Nelson, K. et al. U. S. Patent No. US 20090116009 A1 (hereinafter Nelson).
Regarding claim 29, Florentin does not teach the method of claim 21, wherein the method implements an artificial neural network.
Nelson, from the same field of endeavor as Florentin, teaches the method of claim 21, wherein the method implements an artificial neural network (See paragraph [0076] line 4.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Nelson to Florentin to have US 20090116009 A1 in order to provide feedback-controlled adjustment of beam shaper and modulating system (See paragraph [0076] lines 1-2.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886